BOWEN, Judge.
This is an appeal from the denial of a petition for writ of habeas corpus.
The motion of the Attorney General is granted. The order of the circuit court dismissing the petition is reversed. This cause is remanded with directions that this cause be transferred to the circuit court of Lee County pursuant to Rule 32.5, A.R.Crim.P., and the petitioner be afforded the opportunity to file the proper form for a Rule 32 petition for post-conviction relief. See Johnson v. State, 555 So.2d 215, 216 (Ala.Cr.App.1988), reversed in part on other grounds, 555 So.2d 216 (Ala.1989).
REVERSED AND REMANDED.
All Judges concur.